
      
        DEPARTMENT OF DEFENSE 
        Defense Acquisition Regulations System 
        48 CFR Part 252 and Chapter 2 
        RIN 0750-AF53 
        Defense Federal Acquisition Regulation Supplement; Receiving Reports for Shipments (DFARS Case 2006-D024) 
        
          AGENCY:
          Defense Acquisition Regulations System, Department of Defense (DoD). 
        
        
          ACTION:
          Proposed rule with request for comments. 
        
        
          SUMMARY:
          DoD is proposing to amend the Defense Federal Acquisition Regulation Supplement (DFARS) to address requirements for the distribution of material inspection and receiving reports under DoD contracts. The proposed rule clarifies that copies of the Wide Area WorkFlow-Receipt and Acceptance (WAWF-RA) report must be distributed with a shipment, when WAWF-RA is used to satisfy material inspection and receiving report requirements. 
        
        
          DATES:
          Comments on the proposed rule should be submitted in writing to the address shown below on or before January 8, 2007, to be considered in the formation of the final rule. 
        
        
          ADDRESSES:
          You may submit comments, identified by DFARS Case 2006-D024, using any of the following methods: 
          • Federal eRulemaking Portal: http://www.regulations.gov. Follow the instructions for submitting comments. 
          • E-mail: dfars@osd.mil. Include DFARS Case 2006-D024 in the subject line of the message. 
          • Fax: (703) 602-0350. 
          • Mail: Defense Acquisition Regulations System, Attn: Ms. Robin Schulze, OUSD (AT&L) DPAP (DARS), IMD 3C132, 3062 Defense Pentagon, Washington, DC 20301-3062. 
          • Hand Delivery/Courier: Defense Acquisition Regulations System, Crystal Square 4, Suite 200A, 241 18th Street, Arlington, VA 22202-3402. 

          Comments received generally will be posted without change to http://www.regulations.gov, including any personal information provided. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Ms. Robin Schulze, (703) 602-0326. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        A. Background 
        The clause at DFARS 252.246-7000, Material Inspection and Receiving Report, contains requirements for preparing and furnishing material inspection and receiving reports to the Government. Contractors can satisfy material inspection and receiving report requirements by using DD Form 250, in a manner and to the extent required by DFARS Appendix F, or by using the Wide Area WorkFlow-Receipt and Acceptance (WAWF-RA) electronic form. This proposed rule clarifies that, when WAWF-RA is used, two copies of the WAWF-RA report must be distributed with the shipment in accordance with DFARS Appendix F. Such clarification is needed to ensure proper identification of all shipments. 
        This rule was not subject to Office of Management and Budget review under Executive Order 12866, dated September 30, 1993. 
        B. Regulatory Flexibility Act 

        DoD does not expect this rule to have a significant economic impact on a substantial number of small entities within the meaning of the Regulatory Flexibility Act, 5 U.S.C. 601, et seq., because the rule makes no significant change to DoD policy for preparation and use of material inspection and receiving reports. Therefore, DoD has not performed an initial regulatory flexibility analysis. DoD invites comments from small businesses and other interested parties. DoD also will consider comments from small entities concerning the affected DFARS subparts in accordance with 5 U.S.C. 610. Such comments should be submitted separately and should cite DFARS Case 2006-D024. 
        C. Paperwork Reduction Act 
        The information collection requirements for DoD material inspection and receiving reports have been approved by the Office of Management and Budget, under Control Number 0704-0248, for use through March 31, 2008. 
        
          List of Subjects in 48 CFR Part 252 
          Government procurement.
        
        
          Michele P. Peterson, 
          Editor, Defense Acquisition Regulations System. 
        
        Therefore, DoD proposes to amend 48 CFR part 252 and Appendix F to chapter 2 as follows: 
        1. The authority citation for 48 CFR part 252 and Appendix F to subchapter I continues to read as follows: 
        
          Authority:
          41 U.S.C. 421 and 48 CFR Chapter 1. 
        
        
          PART 252—SOLICITATION PROVISIONS AND CONTRACT CLAUSES 
          2. Section 252.246-7000 is revised to read as follows: 
          
            252.246-7000
            Material Inspection and Receiving Report. 
            As prescribed in 246.370, use the following clause: 
            
              Material Inspection and Receiving Report (XXX 2006) 
              (a) At the time of each delivery of supplies or services under this contract, the Contractor shall prepare and furnish to the Government a material inspection and receiving report in the manner and to the extent required by Appendix F, Material Inspection and Receiving Report, of the Defense FAR Supplement. 

              (b) Contractor submission of the material inspection and receiving information required by Appendix F of the Defense FAR Supplement by using the Wide Area WorkFlow-Receipt and Acceptance (WAWF-RA) electronic form (see paragraph (b)(1) of the clause at 252.232-7003) fulfills the requirement for a material inspection and receiving report (DD Form 250). Two copies of the WAWF-RA report shall be distributed with the shipment, in accordance with Appendix F, Part 4, F-401, Table 1, of the Defense FAR Supplement.
            
            
            (End of clause) 
            
            3. Appendix F to chapter 2 is amended in Part 4, Section F-401, by revising paragraph (a) to read as follows: 
            
              Appendix F—Material Inspection and Receiving Report 
              
              F-401 Distribution. 
              (a) The contractor is responsible for distributing the DD Form 250, including mailing and payment of postage. Use of the Wide Area WorkFlow-Receipt and Acceptance electronic form satisfies the distribution requirements of this section, except for the copies required to accompany shipment. 
              
            
          
        
      
       [FR Doc. E6-19035 Filed 11-8-06; 8:45 am] 
      BILLING CODE 5001-08-P 
    
  